IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2236 Disciplinary Docket No. 3
                                          :
JOHN ANTHONY COSTALAS                     :   Board File No. C2-15-762
                                          :
                                          :   (Court of Common Pleas of Delaware
                                          :   County, Criminal Division, No. CR-
                                          :   0002063-2015)
                                          :
                                          :   Attorney Registration No. 93501
                                          :
                                          :   (Delaware County)


                                       ORDER


PER CURIAM


        AND NOW, this 7th day of January, 2016, the Joint Petition to Temporarily

Suspend an Attorney is granted, John Anthony Costalas is placed on temporary

suspension, see Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of

Pa.R.D.E. 217.



        Mr. Justice Eakin did not participate in the consideration or decision of this

matter.